Citation Nr: 1801822	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a cervical spine condition.

2. Entitlement to service connection for a bilateral shoulder condition, to include as secondary to a cervical spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2016, the Veteran was scheduled for a videoconference hearing.  He requested to reschedule the hearing, and it was rescheduled for November 2016.  Then, in correspondence dated that same month, the Veteran withdrew his hearing request.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1. A cervical spine condition did not have onset during active service, did not manifest within one year from separation from active service, and was not otherwise caused by active service.

2. The Veteran does not have a disability of either shoulder that had onset during his active service, manifested within one year of separation from active service, or was otherwise caused by his active service.  
3. 

CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for service connection for a bilateral shoulder condition, to include as secondary to a cervical spine condition, have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

The Veteran is seeking service connection for cervical spine and bilateral shoulder conditions due to active service.  He claims to have continuous symptoms from both conditions since service.  Pertinent to the shoulder claim, he claims to have a bilateral shoulder condition secondary to his cervical spine condition.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  Here, the first objective evidence of arthritis of the cervical spine was in June 2013, more than one year after discharge from service.  Thus, as there is no evidence of an arthritic condition of the cervical spine within one year of the Veteran's separation from service, presumptive service connection is not warranted.

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service treatment records do not document any complaints of or treatment for  neck or shoulder conditions.  On the contrary, November 1989 and August 1994 clinical evaluations document normal spine and upper extremities.   In the Veteran's September 2004 post-deployment assessment, he denied having back pain, muscle aches, or weakness.  On January 2006 physical examination, his neck was normal.  Further, on May 2007 retirement assessment, he complained of arthritis in his hands, ankle and knee, but no mention of a neck or shoulder condition.  

The first evidence of neck and shoulder complaints was in May 2013.  During this month, VA treatment records list pain in joint involving shoulder region and neck pain as active problems.  June 2013 cervical spine x-rays showed moderate to severe degenerative disc disease (DDD).  Bilateral shoulder x-rays showed possible right rotator cuff degeneration or tear, but were otherwise unremarkable.  Based on these x-rays, physical therapy to treat right shoulder pain and neck arthritis was recommended.  It was also noted that the Veteran's neck condition could cause some of his shoulder pain.

A. Cervical Spine 

Considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a cervical condition.  As noted above, service treatment records are negative for any diagnosis of or treatment for a cervical spine disability.  There is no evidence that the first manifestation of cervical arthritis occurred within the first post-service year after the Veteran's discharge from service in August 2007.  As such, service connection on a direct or presumptive chronic basis is not warranted for his claimed disabilities.

The evidence does not show that the Veteran sought treatment for his current cervical spine disability immediately following his period of service or for many years thereafter.  Post-service the Veteran complained of neck pain in May 2013 and was provided a diagnosis of DDD and arthritis of the cervical spine based on June 2013 x-ray evidence, more than 6 years after service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to show that he did not have symptoms present continuously since service.  Moreover, the Board notes that the Veteran had the opportunity to file a claim for his cervical condition given the fact that he filed a claim for other conditions in March 2007; however he did not do so.  Although he alleges continuous symptoms since service he did not file a claim for a cervical condition until August 2013.  Given that he reported other conditions and filed claims for other disabilities many years prior to when he first was complained of shoulder or cervical spine symptoms, it is likely that there would be some earlier recorded indication of shoulder or cervical spine symptoms.  The Board therefore finds the Veteran's report of symptoms present since service not credible.  In making this determination, the Board has not ignored the Veteran's statement in his December 2013 Notice of Disagreement.  In that document he stated that he sought treatment for headaches but not for shoulder conditions or a cervical spine condition.  He reported rather that he has had neck and shoulder stiffness, pain and shoulders for as long as he has had headaches.  The Board has considered this argument but finds that if the Veteran had symptoms of a cervical spine or shoulder disability he would have reported them when he sought treatment for other conditions.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated.

In the December 2017 Appellant's Post-Remand Brief, the Veteran's representative contended that "VA has obtained an examination that is unfavorable, however, that VAE is inadequate to deny the benefit. The rationale for the unfavorable opinion was that there is no documentation of the ongoing complaints reported by the veteran."  This appears to be boilerplate argument inapplicable to this case.  Review of the record does not reveal that VA has provided a compensation and pension examination for either the cervical spine claim or the shoulder disability claim.  Nor is an examination required in this case.  The Board finds that there is not evidence establishing an in-service injury, disease, or relevant event involving the Veteran's cervical spine or either shoulder.  Therefore, VA has no duty to provide an examination.  

As such, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's cervical spine disability was directly related to service.  The evidence of record is devoid of a date of onset of the disability, but shows only that the Veteran complained of neck pain starting in May 2013.  In addition, post-service medical evidence of record is absent any evidence relating or linking the Veteran's cervical condition to his military service.  The only evidence of record suggesting a link or nexus between the Veteran's current cervical disability and his military service, comes from the Veteran himself.

While the Veteran is competent to provide statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or expertise that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The cause of a cervical spine disability demonstrated many years after the period of service is a complex question, not simple one, and under the facts of this case, not a question that can be answered by a lay person.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.




B. Bilateral Shoulder 

Aside from the Veteran's statements, a review of the claims file contains no bilateral shoulder diagnosis.  Although June 2013 x-rays showed possible right rotator cuff degeneration or tear, a shoulder diagnosis was not provided.  However, even if the Veteran does have a rotator cuff tear or degeneration, the preponderance of evidence is against a finding that he had any such condition during service or that it manifested within the first several years following separation from service.  

The Board has considered the Veteran's assertions that he has a bilateral shoulder condition that was either incurred in service, or is secondary to a cervical spine condition.  However, the evidence does not establish that the Veteran has expertise in diagnosing a medical condition or attributing them to a past occurrence.  He is thus considered a non-expert, or a layperson.  Whether the diagnosis of a layperson is competent evidence depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, whether the Veteran's possible rotator cuff degeneration of tear is related to service is a complex question.  Moreover, the Veteran does not relate the shoulder symptoms to some particular event or injury.  Rather, he reports that he has had symptoms present for many years.  The analysis regarding his cervical spine claim, provided above, is applicable with regard to his shoulder claim.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claims for service connection for cervical spine and bilateral shoulder conditions, and they are, therefore, denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a cervical spine condition, is denied.

Service connection for a bilateral shoulder condition, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


